Appeal Reinstated and Order filed July 2, 2012.




                                             In The

                         Fourteenth Court of Appeals
                                         ____________

                                      NO. 14-12-00027-CR
                                        ____________

                        EX PARTE CARLOS ALEJANDRO RABAGO


                           On Appeal from the 212th District Court
                                  Galveston County, Texas
                            Trial Court Cause No. 94CR1750-83



                                          ORDER

         On June 4, 2012, this Court issued an order abating the appeal and directing the trial
court to enter findings of fact and conclusions of law on the denial of applicant's
application for writ of habeas corpus. A supplemental clerk's record containing the trial
court's findings and conclusions have been filed in this court. Accordingly, the appeal is
REINSTATED.

         The Court will allow the parties a period of twenty (20) days to file briefs in light of
these findings and conclusions. Any briefing is due within 20 days of the date of this
order.

                                             PER CURIAM